DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jackson (6,298,792). Regarding claims 1 and 5, Jackson discloses a hi-rail device comprising: - an axle assembly (32) for holding wheels (16); - a mounting assembly (20) for mounting on a vehicle (see col. 3, lines 27-30), the mounting assembly comprising a locking slot (56), the locking slot comprising a first locking end and a second locking end (see figure 2); - a linkage between (24, 25) the axle assembly and the mounting assembly, the linkage being foldable and unfoldable to translate the axle assembly relative to the mounting assembly (see figures 2 and 3); - a locking pin (60) movable in translation within the locking slot; - a locking cylinder (34, 35) pivotally connected from an inclined arm, extending from the linkage to the locking pin, the locking cylinder comprising a spring to urge the locking pin into an abutting surface of any one of the first locking end and the second locking end when the locking pin is in any one of the first locking end or the second locking end, thereby locking the linkage (see col. 3, line 66 –col. 4,line 65);[claims 2 and 6] the deployment cylinder would be the same as cylinders 34 and 35 of Jackson; [claims 3 and 7] see figures 2-3.
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617